DETAILED ACTION

1.	Claims 1-24 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al (hereafter Trivedi)(US Pat. 7,015,921).

5.	As to claim 1, Trivedi discloses a computation unit (abstract), comprising:
	An input supplying a floating point input I having X bits (column 34, lines 31-50 “vectors vA, vB, and vD each having 8 halfword numbers, are stored in three entries of the vector register file…a register file with 128-bit entries is used, an absolute difference of vectors of 16 8-bit signed or unsigned numbers can be evaluated using a single instruction. The numbers can be signed or unsigned integers or floating-point numbers”), the X bits including an E exponent and an M bit mantissa (floating-point format contains exponent and mantissa);
	A first circuit, operatively coupled to receive X-N bits (fig. 42 and column 39, line 66-column 40, line 1, lower 8 bits) of the input (fig 42 and column 39, line 66-column 40, line 1, “an index is stored in B0 and B1…B1 contains the lower 8-bits of the index.” Fig 34 B0 and B1 from the vector vB), to output values over a first domain of the input I (column 40, lines 3-19, “two successive look-up units are combined for storing the lower and higher 8-bit bit segments of table entries…LUT1…contain the lower 8 bits of the 512 table entries, and LUT0…contain the higher 8 bits of the 512 table entries.” Index B1 is input into LUT0 and LUT 1, fig 42);
	A second circuit, operatively coupled to receive X-K bits (X-K bits is considered as the lower 8-bits, fig 42, column 39, line 66-column 40, line 1, the same bits as X-N bits, as no indication on the relation of N to K) of the input I (the value B1 is also input into LUT2 and LUT 3, fig 42), to output values, over a second domain of the input I 
	A range detector, operatively coupled to the input, to indicate a range in response to a value of the input I (column 40, lines 13-16, “when B0 is 0, the index is in the range of 0 to 255, and the results from LUT0 and LUT 1 are selected; when B0 is 1, the index is in the range of 256-511”); and 
	A selector, operatively coupled to the first circuit, the second circuit, and the range detector, to select the output of the first circuit or of the second circuit in response to the range detector (fig. 42, column 40, lines 9-11 “multiplexer 6221 selects a result from the output of LUT0-LUT3 into D0 and D1 (6211 and 6212), depending the state of the index bit in B0”.).

6.	Trivedi does not explicitly recite the first circuit and second circuit including receiving bits including e1 bits of the exponent and m1 bits of the mantissa, where e1 <= E, and m1 < M, and e2 bits of the exponent, e2<e1, and m2 bits of the mantissa, m2 >m1. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to select from among different possibilities of input bits for a lookup table. This would allow for different part of the input bits as needed. Thus, having e1 <= E, and m1 < M, and e2 bits of the exponent, e2<e1, and m2 bits of the mantissa, m2 >m1 would have been available to one of ordinary skill in the art. 

7.	As to claims 2, 3, and 14, Trivedi discloses wherein the first circuit and the second circuit include respective lookup tables having less than 2X entries and wherein the outputs of the first and second circuits have X bits (fig. 42 and column 39, line 66-column 13, line 1).

8.	As to claims 4, 5, 15, and 16, Trivedi discloses wherein eq=E, and N=K; wherein X=32 and N=K=16 (fig. 22).

9.	As to claims 6 17, and 22, Trivedi discloses wherein the first circuit comprises: a first memory unit and a second memory unit storing entries for a first parameter and a second parameter, respectively, the entries being addressed using the X-N bits of the input I; and {00714686.DOCX }Page 21 of 26SBNV 1011-1 a first functional unit to compute the output of the first circuit using the input I and the first and second parameters (column 40, lines 3-19 and fig. 42).

10.	As to claims 7, 8, 18, 19, 23, and 24, Trivedi discloses wherein the first circuit executes an interpolation function and wherein the second circuit includes: a memory unit storing entries for values of f(I) addressed using the X-K bits of the input I (column 40, lines 3-19 and fig. 42).

11.	As to claims 9, 12, and 20, the claims are rejected for similar reasons as claim 1 above. 

As to claims 10 and 11, the claims are rejected for similar reasons as claims 2 and 3 above. 

13.	As to claims 13 and 21, Trivedi discloses wherein the first circuit and the second circuit include respective lookup tables (fig. 42).  

	
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. 5,184,317 – Related to numerical processing and more particularly to a method and computer-based apparatus involving the use of a new fundamental architecture using look-up tables for particularly efficient generation of general-purpose mathematical transformations (i.e., mappings) of numerical data. In particular, highly efficient general-purpose exponential and logarithmic generators are provided.

US Pat. 6,256,653 – Related to the field of floating- point arithmetic, and, more specifically, to a look-up table capable of evaluating a plurality of mathematical functions.

US Pat. 7,472,149 – Related to a function approximation arithmetic unit, which calculates function approximations using a look-up table (LUT).

US Pub. 2018/0157465 – Related to an apparatus and method for performing block floating-point (BFP) operations, including in implementations of neural networks. All or a portion of one or more matrices or vectors can share one or more common exponents. Techniques are disclosed for selecting the shared common exponents. In some examples of the disclosed technology, a method includes producing BFP representations of matrices or vectors, at least two elements of the respective matrices or vectors sharing a common exponent, performing a mathematical operation on two or more of the plurality of matrices or vectors, and producing an output matrix or vector. Based on the output matrix or vector, one or more updated common exponents are selected, and an updated matrix or vector is produced having some elements that share the updated common exponents.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182